In a proceeding pursuant to CPLR article 78 to review a determination of the appellant New York State Liquor Authority, dated February 3, 1993, which denied the petitioners’ application for an off-premises beer license, the appeal is from a judgment of the Supreme Court, Nassau County (Adams, J.), dated April 1, 1993, which annulled the appellant’s denial of the application and directed the appellant to grant the license.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly concluded that the petitioners were entitled to the issuance of an off-premises beer license (see, e.g., Matter of RSSM, Inc. v New York State Liq. Auth., 204 AD2d 906; Matter of Fuffy’s Pancake House v McLaughlin, 88 AD2d 975; Matter of Tobo Rest. v State Liq. Auth., 49 AD2d 766). We have reviewed the appellant’s remaining contentions and find them to be without merit (CPLR 7804 [f]; cf., Matter of Nassau BOCES Cent. Council of Teachers v Board of Coop. Educ. Servs., 63 NY2d 100, 102; Briedis v Village of Tuxedo Park, 156 AD2d 744, 746; see also, Matter of Tozzo v Board of Appeals on Zoning, 179 AD2d 810, 811). Lawrence, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.